Motion by defendant to dispense with printing on his appeal from an order of the County Court, W'estehester County entered May 4, 1964, denying without a hearing his corc.m nobis application to vacate the judgment of said court, rendered December 26, 1950 after a jury trial, convicting him of attempted burglary in the third degree and of felonious possession of burglars’ tools, and sentencing him as a fourth felony offender to serve a term of 20 years to life. This motion and defendant’s appeal from *812• the said order of May 4, 1964 are dismissed in view of the granting of defendant’s prior motion to reverse the said 1950 judgment of conviction by reason of the destruction of the stenographer’s minutes (see People v. Mininni, 21 A D 2d 811). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.